UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                        v.

                                 Staff Sergeant JESUS J. MEDELLIN
                                        United States Air Force

                                                 ACM S32272

                                                  2 July 2015

            Sentence adjudged 24 July 2014 by SPCM convened at Joint Base San
            Antonio-Lackland, Texas. Military Judge: Lyndell M. Powell (sitting
            alone).

            Approved Sentence: Bad-conduct discharge, confinement for 6 months,
            and reduction to E-1.

            Appellate Counsel for the Appellant: Lieutenant Colonel Lucy H. Carrillo
            and Major Thomas A. Smith.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire

                                                     Before

                                 MITCHELL, TELLER, and BENNETT
                                     Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).




  The court notes that the court-martial order (CMO), dated 5 November 2014, does not list the convening
authority’s deferment of mandatory forfeitures from 7 August 2014 until action. The court orders the promulgation
of a corrected CMO. See Air Force instruction 51-201, Administration of Military Justice, ¶ 9.29.1.3 and figure
9.12 (6 June 2013).
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32272